Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN. 9,775,524 and 10,624,544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 03/08/2022 has been fully considered and is sufficient to overcome previous Double Patenting rejection):
Manstrom et al. (USPAP. 2010/0234698) discloses an intravascular sensor delivery device for measuring a physiological parameter of a patient, such as blood pressure, within a vascular structure or passage. In some embodiments, the device can be used to measure the pressure gradient across a stenotic lesion or heart valve. For example, such a device may be used to measure fractional flow reserve (FFR) across a stenotic lesion in order to assess the severity of the lesion. The sensor delivery device has a distal sleeve configured to pass or slide over a standard medical guidewire. Some distance back from the sensor and distal sleeve, the device separates from the guidewire to permit independent control of the sensor delivery device and the guidewire. The sensor delivery device can be sized to pass over different sizes of guidewires to
enable usage in coronary and peripheral arteries, for example. The sensing mechanism (sensor) can be a fiber optic pressure sensor, such as a MEMS-based Fabry-Perot fiber optic pressure 
Kamm et al. (USPAP. 2003/0204160) discloses a bypass conduit and related methods include implanting a bypass in the heart between a heart chamber and an at least partially occluded artery to directly flow blood from the chamber to the artery. The bypass conduit is configured to have a higher resistance to blood flow in a first direction than in a second direction without any active flow control mechanism. The bypass conduit may have a first end defining a first opening and a second end defining a second opening and a wall extending between the two ends that defines a lumen extending between the two openings. The ends and the wall of the conduit are configured to have a higher resistance to blood flow in a first direction than in a second direction. A method of bypassing an at least partially occluded artery includes determining a resistance to blood flow of the artery at a location of an at least partial
occlusion and selecting a conduit having a configuration based on the resistance to blood flow of the artery at the location of the at least partial occlusion. The method further includes implanting the conduit in a heart wall between the heart chamber and the artery downstream of the at least partial occlusion to directly flow blood between the chamber and the artery (Abstract).
	Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "calculate a pressure ratio using the pressure measurements obtained during a wave free period of a cardiac cycle, wherein the pressure ratio provides an assessment of a severity of the narrowing in the blood vessel" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-22 depend from allowed claim 1 and therefore are also allowed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 14, 2022